Case 2:20-cv-14120-DMM Document 8 Entered on FLSD Docket 12/10/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                       CASE NO.: 20-14120-CIV-MIDDLEBROOKS/REID
                             (18-14054-CR-MIDDLEBROOKS)

  ANTHONY JOSEPH SAFFIOTI,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                   ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on the Report of Magistrate Judge, issued on

  September 18, 2020 by Judge Lisette M. Reid. (DE 4). The Report recommends denying Movant

  Anthony Joseph Saffioti’s pro se Motion to Vacate, pursuant to 28 U.S.C. § 2255. (Id.). Objections

  to the Report were due by October 2, 2020. No objections were filed, however on October 15,

  2020, Movant filed “Petitioner’s Response To To [sic] Governments [sic] Response.” (DE 5).

  However the government did not file a substantive response to the Motion to Vacate. Movant’s

  “Response” is signed and dated October 2, 2020, which was the objections deadline. (DE 5 at 9).

         Movant also filed a Motion for Appointment of Counsel, which was signed November 19,

  2020 and docketed December 1, 2020. (DE 6). The government filed a response in opposition to

  that motion on December 9, 2020. (DE 7).

         This Court has conducted a de novo review of the Report and the record as a whole. In this

  review, I have considered Movant’s Response (DE 5), to the extent that he intended the arguments

  therein to be objections to the Report. Upon review, I agree with Magistrate Judge Reid’s

  conclusions that Movant’s claims are conclusory, meritless and/or are not cognizable. Moreover,
Case 2:20-cv-14120-DMM Document 8 Entered on FLSD Docket 12/10/2020 Page 2 of 2




  I agree that no evidentiary hearing is necessary, and I find that Movant has failed to make “a

  substantial showing of the denial of a constitutional right” sufficient to support the issuance of a

  Certificate of Appealability. See 28 U.S.C. § 2253.

         For the foregoing reasons, it is ORDERED AND ADJUDGED that:

     (1) Magistrate Judge Reid’s Report (DE 4) is hereby ADOPTED.

     (2) Movant Anthony Joseph Saffioti’s pro se Motion to Vacate pursuant to 28 U.S.C. § 2255

         (DE 1) is DENIED.

     (3) A Certificate of Appealability is DENIED.

     (4) Movant is not entitled to counsel in these proceedings and therefore his Motion for

         Appointment of Counsel (DE 6) is DENIED.

     (5) The Clerk of the Court is directed to CLOSE THIS CASE.

     (6) All other pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 10th day of

  December, 2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge

  Copies to: Magistrate Judge Lisette Reid;
             Counsel of Record;
             Anthony Joseph Saffioti, PRO SE
             19140-104
             Coleman I-USP
             United States Penitentiary
             Inmate Mail/Parcels
             Post Office Box 1033
             Coleman, FL 33521




                                                   2
